Citation Nr: 1126069	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kordich, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1973 and from August 1973 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned in July 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This appeal arises out of the Veteran's contention that his current left shoulder disability is the result of an in-service football injury.  Before the Board can adjudicate the appeal; however, additional development is required.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In the instant case, the Veteran was diagnosed with left shoulder impingement syndrome on VA examination in November 2007.  Private treatment records reflect the same diagnosis.  The first McLendon element has clearly been satisfied.  

Service treatment records also reflect treatment for acromioclavicular strain in September 1978 following injury in a football game.  Left shoulder pain was again noted on a March 1979 in-service examination.  The second McLendon element has therefore been met.  

The third McLendon element has also been satisfied by the Veteran's credible testimony to the effect that he has continued to experience left shoulder pain ever since his in-service injury.  See Board Hearing Tr. at 5-6.  Such testimony is supported by a statement from the Veteran's spouse, which noted that his shoulder problems have "always been an issue" since the initial in-service injury.  See Statement from the Veteran's spouse, received in August 2010.

There also appears to be insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the fourth McLendon element and triggering VA's duty to obtain an examination.  Although the Veteran was afforded a VA examination in November 2007, the examiner's negative nexus opinion was based, at least in part, on his finding that the Veteran had "no more left shoulder complaints" in service after the initial injury.  This is simply not true.  Some six months after the initial September 1978 injury, service treatment records reflect continued complaint of left shoulder pain.  

Moreover, the November 2007 examiner noted that the Veteran's current left shoulder complaints "began one year ago."  This too is contradicted by other evidence of record.  Private treatment records reflect treatment for left shoulder pain as early as 2002.  The examiner also did not address the Veteran's statements regarding continuity of left shoulder symptomatology following service.  As noted above, the Board finds the Veteran's statements to the effect that he has continued to experience left shoulder pain following his in-service injury to be credible.  Such statements are further supported by similar reports from the Veteran's spouse and B.M., both of whom have known the Veteran for well over 30 years.  In this regard, the Board notes that the lack of contemporaneous treatment records over the years cannot not by itself impugn the credibility of the Veteran's statements.  See generally Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (noting that the Board may not reject the credibility of lay testimony solely because it is not corroborated by contemporaneous medical records); accord Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Because the November 2007 examiner did not fully consider lay evidence of continuity of symptomatology and because his opinion is based in part on an inaccurate factual basis, a remand for an additional VA examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination, with a clinician other than the physician who conducted the November 2007 VA examination, to determine the nature and etiology of his left shoulder disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any left shoulder disability present.  If a left shoulder disability is identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that such left shoulder disability is directly related to the Veteran's period of active military service.

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he has experienced recurrent left shoulder pain from his time in service to the present.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


